Citation Nr: 1608109	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-42 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased rating for pes cavus, currently rated as 30 percent disabling.

2. Entitlement to an extension of a temporary total rating for convalescence for service-connected bilateral pes cavus beyond June 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1995 to May 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Hartford, Connecticut. In those decisions, the RO continued the prior rating of 30 percent for service-connected bilateral pes cavus and denied an extension of the temporary total rating that was assigned from April 1, 2009 to June 1, 2009. 

This claim was remanded by the Board in September 2013. In November 2013, the RO granted the claim of service connection for depression, which was previously on appeal. 

The September 2013 remand stated that the Veteran had not responded to a June 2013 hearing clarification letter regard whether he wanted a hearing. That June 2013 letter referenced a hearing request that had been made in an untimely VA Form 9 from August 2008 (the Veteran was notified the appeal was untimely in August 2008). The June 2013 letter was also sent to a prior address of the Veteran (see November 2013 correspondence from the Veteran's representative). As the request was not made in connection with this appeal, the fact that he did not receive the hearing clarification letter is immaterial. The Veteran's address has been updated and no further mail has been returned, indicating he has been informed of all pertinent communications regarding this case.


FINDINGS OF FACT

1. During the time period on appeal, the Veteran's left foot pes cavus has been characterized by surgical removal of the metatarsals, marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.

2. Two scars on the left foot are painful or tender to touch. 

3. During the time period on appeal, the right foot pes cavus was manifested by all toes tending to dorsiflexion, all toes hammer toes, shortened plantar fascia, some limitation of dorsiflexion at the ankle. 

4. Evidence of record does not show adequate documentation that requires or necessitates the continuance of an extension of a temporary total rating for convalescence for the service connected bilateral pes cavus beyond June 1, 2009. 


CONCLUSIONS OF LAW

1. The criteria for an increased rating for pes cavus of the left foot, currently 30 percent disabling, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5276-5284 (2015). 

2. The criteria for a separate 10 percent rating for painful left foot scars have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, DC 7804 (2008). 

3. The criteria for a separate 20 percent rating for pes cavus of the right foot have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5276-5284 (2015).

4. The criteria for the extension of a temporary total rating for convalescence for the service connected bilateral pes cavus beyond June 1, 2009 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In February 2008 and April 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
      
The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment, private and VA medical records have been associated with the claims file. The Veteran was given VA examinations in 2008 and 2013, which fully address the rating criteria and included file review. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In September 2013, the Board remanded this claim for further records and a new VA examination. The Board finds that there has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). The duties to notify and to assist have been met. 

Increased Ratings for the Feet

When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

There are other factors which must be considered in addition to those contained in the applicable rating code. In this regard, the Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination. 38 C.F.R. §§ 4.40, 4.45 (2015). Functional impairment due to pain must be considered. 38 C.F.R. § 4.59 (2015).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (2015) (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Also, functional loss due to pain must be supported by pathology and shown through objective observation. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); See Mitchell, 25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups). 

Pes cavus (claw foot) is rated under DC 5278. One 30 rating for unilateral pes cavus includes marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity. 38 C.F.R. § 4.71a, DC 5278. When such symptoms are present bilaterally, the rating is 50 percent disabling. Id. 

Another 30 percent rating for pes cavus is assigned when the following symptoms are present bilaterally: All toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads. Id. When such symptoms are present unilaterally, a 20 percent rating is assigned. Id. 

A 10 percent rating is assigned when the following are present bilaterally or unilaterally: great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads. Id. Finally when pes cavus is slight, the rating is noncompensable. 

DC 5003, which addresses degenerative arthritis generally, states that arthritis must be established by X-ray findings and is then rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003 (2015). Note 1 of DC 5003 states that the degenerative arthritis ratings will not be combined with ratings based on limitation of motion. Also, there must be X-ray evidence of involvement of two or more major or minor joint groups. Id.; see also 38 C.F.R. § 4.45. 

While arthritis is present in the left foot, it was not found in multiple joints of the same foot, according to the November 2013 VA examination report; and, as DC 5278 contemplates dorsiflexion, the Veteran is already being rated under a limitation of motion code. 

In rating the feet, all relevant DCs have been considered, but the Board does not find evidence that the other codes besides DC 5278 apply here. Weak foot (DC 5277) was not found upon examination and, in any case, only provides a minimum rating of 10 percent. 38 C.F.R. § 4.71a. Acquired flatfoot (DC 5276) was not found. Id. 

DC 5284 refers to "other" foot injuries and applies to foot disabilities for which there is not already a specific DC; also the highest possible rating under that code is 30 percent. The United States Court of Veterans Claims (the Court) has held that when a when a condition is specifically listed in the Schedule, it may not be rated by analogy under DC 5284. Copeland v. McDonald, 27 Vet. App. 333, 337 (2015). 

Hallux rigidus (DC 5281) is not to be combined with the claw foot rating code, nor is Hammer toe (DC 5282). 

The remaining codes for consideration are metatarsalgia (DC 5279), hallux valgus (DC 5290), and tarsal or metatarsal bones (malunion or nonunion) (DC 5283). It is possible for a Veteran to have separate and distinct manifestations from the same injury or disability that would permit rating under several DCs; however, the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses). 

As described below, in addition to pes cavus, the Veteran has been diagnosed with metatarsalgia, hallux valgus, and nonunion of the metatarsal bones (as explained, metatarsals 2-5 were removed on the left in 2011). However, metatarsalgia only provides for a 10 percent rating under DC 5279 and the metatarsals are already considered under the pes cavus code. Unilateral hallux valgus warrants only a 10 percent rating if (operated with resection of metatarsal head) or if severe (equivalent to amputation of great toe). As noted, metatarsals are already covered in the pes cavus code. Severity is also already addressed in the pes cavus code. 

With respect to malunion or nonunion of the metatarsals under DC 5283; 10, 20, and 30 percent ratings are assigned respectively for moderate, moderately severe and severe symptoms. A note states with actual loss of use of the foot, a 40 percent rating is assigned. Again, the Board finds the intent is to compensate for the degree of severity of the foot disability, which is already accomplished through DC 5278. The evidence does not show that loss of use of the foot is present and the Veteran is already at 30 percent for the left foot, with a separate 10 percent rating assigned for the right. Further, as mentioned, the severity of symptoms is already governed by the pes cavus code, adding further codes would result in impermissible pyramiding under Esteban, 6 Vet. App. at 261-62, and, as will be explained, the VA examiner from November 2013 stated that pes cavus was the predominate disability. 

Bilateral Foot Disabilities

Each disability is to be viewed in relationship to its history. 38 C.F.R. § 4.1 (2015). The history of the pes cavus disability shows that in August 1998 the RO granted service connection for the calluses of feet under DC 5278 as noncompensable from May 27, 1998. In March 2000, the RO assigned DC 7804 (painful scars)-5280 (hallux valgus unilateral) for painful calluses of the left foot with a 1999 osteotomy of the left fourth metatarsal joint and X-ray evidence of degenerative joint disease at 10 percent disabling and granted DC 5284 (foot injuries, other)-7804 (painful scars) for calluses of the right foot at 10 percent disabling, effective May 1998. 

In March 2005, the RO increased the pes cavus with residuals of surgery (to include degenerative joint disease), to 30 percent effective November 30, 2001. Temporary total ratings were also assigned. The code sheet now combined both feet under DC as 5299-5278, pes cavus with residuals of surgery to include degenerative joint disease at 30 percent disabling from November 30, 2001. (See 38 C.F.R. §§ 4.20 and 4.27, regarding analogous ratings and use of diagnostic code numbers). The separate rating for the right foot was discontinued as of November 30, 2001. 

As explained, the Veteran did not perfect a timely appeal with the March 2007 statement of the case regarding an increased rating for pes cavus. A new increased rating claim for the pes cavus was filed in January 2008; evidence up to one year prior is considered. 38 C.F.R. § 3.400(o)(2) (2015). 

The Veteran asserts that his service-connected pes cavus warrants a higher rating. In October 2008, he noted that after surgery, VA doctors put him in a boot, gave him orthotics and put him on hydrocodone for foot pain. In his October 2009 appeal and in other statements, he stated having sore foot tissue and scars. 

July and October 2007 Podiatry Care PC records show treatment via injections to the left foot and slight relief. In December 2007, surgical pathology and operative reports (JMH) show a neuroma was excised from the third interspace of the left foot. 

At a February 2008 VA examination, the examiner noted the recent neuroma removal by private clinicians. At his last primary care appointment, it was noted he had a service-connected left foot injury, status post osteotomy of the fourth metatarsal in 1999 with superficial scars. Further foot history was noted; over time, two of his metatarsals were removed (first three surgeries). His fourth surgery (from November 2006) had a screw placement of the second and third metatarsals. After that he had a neuroma on the third metatarsal interspace; he had the fifth surgery (December 2007). An infection resulted, but resolved. Now he had a painful callus on the medial third metatarsal head area of the left foot; the pain occurred daily (3-4 times per day) with throbbing and aggravated by weight bearing activities with relief with rest or Advil. He returned to work and was able to perform his job but felt exhausted at the end of the day (working in a truck helped symptoms). Symptoms caused fatigue and lack of endurance, but he denied any heat, redness or swelling. Orthotics provided some relief. Functional limits on standing were 1-2 hours and walking for an hour. 

The Veteran walked with a limp and had pes cavus with wear on the lateral aspect of shoes. Sensation was intact with no varicosities or skin breakdown. He had the painful callus under the third metatarsal head. Toes 3 through 5 on the left had some decreased range of motion and were not flat on the ground; others were normal. He had fourth metatarsal point tenderness, 10 degree hallux valgus deformity on the left first toe. There was no calcaneal or Achilles point tenderness; abnormal alignment; plantar aponeurosis; hammertoes; or other deformity. (While the examiner stated there was no "claw foot" this was an error, the Veteran was rated under the pes cavus code.) 

In addressing Deluca criteria, the examiner stated that the joint was not painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use. An X-ray showed postoperative changes involving the metatarsal heads of the second, third, fourth and fifth digits of the left foot. Mild degenerative changes of the first metatarsophalangeal joint (MTPJ) with generalized soft tissue swelling. The Veteran recently had removal of a neuroma with evidence of mild degenerative joint disease on X-ray (see also July 2008 VA computed tomography record noting no significant degenerative changes). The Veteran had moderate functional impairment as a result of his symptoms, but he was able to work full time and achieve activities of daily life.

Meanwhile, a July 2008 VA X-ray of the right foot showed an unremarkable study. 

In January 2009, hardware removal of the left foot was discussed, although in February, a VA X-ray showed stable findings. By early March, however, a VA podiatry noted digital contracture, 2-3 MTPJ instability. The Veteran had left foot surgery on March 27, 2009 due to painful retained hardware and metatarsalgia (see operative note). In April, his foot was still in brace from surgery. 

In early May, the Veteran visited the ER complaining of left foot pain for 10 days. He was vascularly intact, but on the left foot he had slightly diminished sensation to the second and third digits; pain on palpation to the plantar aspect of the second MTPJ; a high arched foot type; fourth and fifth digits were shortened due to removal of the metatarsal heads and painful range of motion to the second and third digits. The incision site was well healed with minimal scar formation. No further symptoms were found and the diagnosis was capsulitis of the second MTPJ of the left foot. (See also May 4th, VA X-ray, May 6th VA podiatry note.) He was sent to physical therapy to increase strength decrease pain and swelling, and increase function. Improvement was noted at a May 27, 2009 VA podiatry appointment; at that time mild tenderness to palpation was found with no pain with range of motion of the toes. Scar tissue and adhesions were resolving. 

A July 2009 VA podiatry record noted continued pain, similar neurological findings, and contracture of 2nd digit secondary to scar. Incisions were healed with no open wounds or lesions (see also July 2009 and March 2010 VA X-rays showing stable findings). In March 2010, VA podiatry showed similar findings with the notation "has pes cavus type foot." Scars were investigated in a May 2010 VA MRI which found postoperative changes in the foot with mild enhancement of scar tissue unlikely infection as well as no evidence of a stress fracture. A June 2010 VA podiatry appointment noted no pain on palpation of the second and third MTPJ over the incisions/scars, but pain with gentle range of motion; the assessment was residual scar tissue left foot. 

A September 2011 UHC record showed a diagnosis of left second and third metatarsalgia; the operation was resection. A few days after, incision was intact and there was slightly decreased light touch sensation in the toes, which were well-aligned. In September 2012, a VA nurse practitioner stated the Veteran's gait was steady and balanced. 

The Veteran attended a November 2013 VA examination. The examiner noted seven surgeries since 1999 due to painful callouses. The last surgery in 2011 resulted in removal of the metatarsal heads 2-5 without implants or reunion of the metatarsal bones. Because of the persistent weight bearing pain, he was taking morphine daily. He was under the care of foot surgery at UHC. The Veteran did not have Morton's neuroma, but that he did have metatarsalgia on the left foot. All toes were hammer toes. He did not have hallux valgus or hallux rigidus. 

His pes cavus was characterized by all toes tending to dorsiflexion. He had marked tenderness under the metatarsal heads and painful callosities on the left foot. There was only one remaining metatarsal head of the left foot (the first) and that remained tender. The areas over the surgically removed metatarsal heads of the left foot remained tender as well. He had shortened plantar fascia on the right and marked contraction of the plantar fascia with dropped forefoot on the left. There was some limitation or dorsiflexion at the ankle on the right and marked varus deformity on the left. He also had severe nonunion of the metatarsal bones on the left. There were no other foot injuries or evidence of bilateral weak foot.

There was demonstrable left antalgic gait with limp when walking. When standing, only the great toe of the left foot made contact to the ground. The remaining left toes 2-5 were raised above the ground and did not make any contact. The only other contact points were where the metatarsal heads used to contact the ground over the callosities. The Veteran used orthotics constantly. Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran. He had degenerative or traumatic arthritis in the left foot, as well as surgically removed metatarsal heads 2-5 of the left foot with no prosthetic implants in place which presently resulted in severe nonunion of the metatarsal bones. 

Functional loss included being unable to operate foot pedals with his left foot while operating digging machinery at work; unable to climb ladders/scaffolding with the left foot; and unable to repetitive bend, stoop, squat, crawl. His prolonged walking was limited to 45 minutes with accommodative rest break; prolonged standing was limited to one hour with accommodative rest break; he was unable to drive clutch vehicles; unable to participate in any weight bearing sports.

The claims file and all medical evidence of record, including private X-rays, were reviewed. The veteran was interviewed and examined in person. Noting the manifestations (especially on the left foot), pes cavus was diagnosis. 

Here, the Board finds the left foot rating of 30 percent for pes cavus should be continued, as the evidence of record show the manifestations of the left foot to be marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity. 38 C.F.R. § 4.71a, DC 5278. While the Veteran had some areas of numbness over the toes, it was characterized as slight (see, for example, March 2010 VA podiatry and September 2011 UHC records). As explained, the Board finds that DC 5278 (pes cavus) subsumes the rating for metatarsalgia (DC 5279) (providing for a 10 percent rating at maximum). As a result, no separate rating is warranted for numbness. As explained below, separate ratings will be assigned for scars on the left foot. 

It appears during a prior appeal period that the evaluation for both feet were consolidated under DC 5273. Now that the left foot is assigned a rating of 30 percent unilaterally, it is appropriate to assign the right foot a 20 percent rating unilateral rating to compensate for those conditions found at the November 2013 VA examination, which include the following manifestations: all toes tending to dorsiflexion, all toes hammer toes, shortened plantar fascia, and some limitation of dorsiflexion at the ankle.

The Board does not find other foot codes to be applicable or assignable under Esteban, 6 Vet. App. at 261-62 and 38 C.F.R. § 4.14. Another concern is the amputation rule. See 38 C.F.R. § 4.68 (2015).The Veteran did receive several temporary total evaluations after his surgeries during the appeal period (see November 2013 code sheet). 

The Board has concluded that the evidence of record shows ratings of 30 percent for the left foot and 20 percent for the right foot are warranted for the entire time period on appeal that is not covered by the temporary total ratings. Hart, 21 Vet. App. 505. See also 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015) (stating any reasonable doubt is to be resolved in favor of the Veteran). 

Skin/Scars of the Left Foot

During the pendency of this appeal, VA revised the criteria for evaluating skin disabilities effective October 23, 2008. As the instant claim preceded that date (the claim was received in January 2008) and no express request for consideration under the revised criteria was made, the version of the code pre-dating October 23, 2008 is for application here. 73 Fed. Reg. 54,710-12 (Sept. 23, 2008). 

Under DC 7801, scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq.cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated at 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling. 38 C.F.R. § 4.118, DC 7801. (2008)

Note (1) states that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25. Note (2) states that a deep scar is one associated with underlying soft tissue damage.

Under DC 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion are rated as follows: area or areas of 144 square inches (299 sq. cm.) or greater are 10 percent disabling. 38 C.F.R. § 4.118 (2008).
Notes (1) and (2) are the same as in DC 7801.

Under DC 7803, scars that are superficial and unstable are rated as 10 percent disabling. 38 C.F.R. § 4.118 (2008). Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) states that a superficial scar is one not associated with underlying soft tissue damage.

Scars that are superficial and painful on examination are rated as 10 percent disabling under DC 7804. 38 C.F.R. § 4.118 (2008). Note (1) is the same as in DC 7803. Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See 38 C.F.R. § 4.68, the amputation rule.)

Otherwise, DC 7805 directs that scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118 (2008).

In addition to the information above regarding scars, scars were addressed at the February 2008 VA examination. While scars were measured at that time, the measurements are not totally instructive as the Veteran later had other surgeries. Hyperpigmentation and point tenderness were noted, although the examiner also stated there was no pain in the scars; adherence to underlying tissue; instability; elevation or depression of the surface contour of the scar on palpation; depth; inflammation edema or keloid formation; induration and inflexibility of skin in the area of the scar; or limitation of motion or other limitation of function caused by a scar. The examiner found normal texture of skin and that the scars were superficial. 

In November 2013, the examiner noted that the scars were due to removal of the metatarsal heads and did not involve the head, face or neck. Multiple surgical procedures to correct painful callouses due to claw foot resulted in painful scarring. The pain was as a result of using the same scars over multiple surgeries as a re-entry point. Two scars were tender to touch, but there was no instability or frequent loss of covering of skin over the scar and they were not due to burns. Only the left lower extremity was affected; there were four surgical scars. One and two were on the dorsum (top) of the foot while the third was on the lateral aspect of the foot and the fourth was on the sole beneath the fourth metatarsal head. Each scar was linear and 4 cm, except the third scar was 3 cm. He did not have other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location) or disfigurement of the head, face, or neck. The scars did not impact the ability to work. 

Based on the examination findings as well as the other evidence cited above, the Board finds a separate 10 percent rating for painful scars is warranted under 38 C.F.R. § 4.118 (DC 7804) (2008). Other ratings are not applicable as the scar measurements are not great enough and the scars are not unstable. Id.

Although the history of this disability shows that the Veteran was assigned a rating based on scars historically (prior to the time period on appeal), the evidence does not show scars present and the record does not reflect surgery on the right foot. 

Resolving doubt in favor of the Veteran, the 10 percent rating is warranted for the entire time period on appeal. Hart, 21 Vet. App. 505. See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Extraschedular Considerations

The Board has contemplated whether the case should be referred for extraschedular consideration. An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. 

Here, the Board finds the rating schedule adequately addresses the symptoms of the service-connected pes cavus, as described above, as well as its associated scars. A separate rating has been granted for service connection for depression due to the foot disabilities. For example, the evidence shows the Veteran has pain and some limited motion due to his symptoms. Such impairment is accounted for in the schedule. 38 C.F.R. §§ 4.72, 4.118. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary. Thun, 22 Vet. App. at 115-16. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. As explained, the Veteran has already been granted a separate rating addressing his psychiatric symptoms. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Temporary Total Rating

A total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service- connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more (the knee is considered a major joint, pursuant to 38 C.F.R. § 4.5), application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. See 38 C.F.R. § 4.30(a) (2015). 

Extensions of 1, 2 or 3 months beyond the initial 3 months may be made under paragraphs (a)(1), (2), or (3), and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made only under § 4.30 (a)(2) or (3). See 38 C.F.R. § 4.30(b) (2015). 

The United States Court of Appeals for Veterans Claims (Court) has held that notations in the Veteran's medical records as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30. In addition, the Court has determined that the inability to return to any employment indicates a need for continuing convalescence under 38 C.F.R. § 4.30. See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); see also Felden v. West, 11 Vet. App. 427, 430 (1998). Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery. 

The Veteran had left foot surgery on March 27, 2009. Here, a March 27, 2009 VA return-to-work form from VA podiatry stated that the Veteran should not return to work six weeks from March 27, 2009; he was to be re-evaluated prior to that date. Records, as noted above, show that he was evaluated and there was no further restriction of work activities. 

The Veteran was assigned two months of convalescence under 38 C.F.R. § 4.30 (from April 1, 2009 to June 1, 2009). After that respective period, his rating was again at 30 percent for the left foot. As the Veteran's representative conceded in the Informal Hearing Presentation, there was no basis for an extension under § 4.30. The Veteran was again assigned another temporary total rating in 2011 after that surgery. An extension of a temporary total rating for convalescence for service-connected bilateral pes cavus beyond June 1, 2009 is not warranted. 


ORDER

A rating in excess of 30 percent for pes cavus of the left foot is denied. 

A separate rating for 20 percent for for pes cavus of the right foot is granted. 

A separate rating for 10 percent for painful left foot scars is granted.

Extension of a temporary total rating for convalescence for service-connected bilateral pes cavus beyond June 1, 2009 is denied. 


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


